Filed 11/2/20 P. v. Smith CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


 THE PEOPLE,                                                          D075845
           Plaintiff and Respondent,                                  (Super. Ct. No. PLW45481)
           v.                                                       ORDER DENYING PETITION
                                                                    FOR REHEARING &
 VICTORIA SMITH,
                                                                    MODIFYING OPINION
           Defendant and Appellant.
                                                                    [NO CHANGE IN JUDGMENT]
THE COURT:
         The petition for rehearing is denied.
         It is ordered that the opinion filed herein on October 7, 2020, be
modified as follows:
         The first sentence in the only paragraph on page 8 is deleted.
         There is no change in the judgment.



                                                                                           BENKE, Acting P. J.

Copies to: All parties
Filed 10/7/20 P. v. Smith CA4/1 (unmodified opinion)

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


 THE PEOPLE,                                                          D075845
           Plaintiff and Respondent,
           v.
 VICTORIA SMITH,                                                      (Super. Ct. No. PLW45481)
           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Kathleen M. Lewis, Judge. Affirmed.
         Janice R. Mazur, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Julie L. Garland, Senior Assistant
Attorney General, Melissa Mandel and Stephanie H. Chow, Deputy
Attorneys General, for Plaintiff and Respondent.
         Victoria Smith appeals following the trial court’s order revoking her
parole. She argues the court erred in admitting hearsay evidence at the
revocation hearing without good cause and as a result she was deprived of
her due process right to confront an adverse witness. We affirm.
                FACTUAL AND PROCEDURAL BACKGROUND1
      In 1992, a jury convicted Victoria Smith of second degree murder (Pen.
Code,2 § 187(a)), and the court sentenced her to life in prison with the
possibility of parole. She was paroled on February 7, 2019.
      In March 2019, the Department of Corrections and Rehabilitation’s
Division of Adult Parole Operations filed a petition to revoke Smith’s parole,
alleging she (1) failed to follow her parole agent’s instructions and (2) made
criminal threats.
      At an evidentiary hearing on the petition, R.B., the victim of Smith’s
criminal threats, testified she and Smith had maintained an intimate
relationship in prison and remained friendly after their release. On March
20, 2019, Smith visited R.B.’s residence uninvited and refused to leave. R.B.
reported the incident to the transition house where Smith was staying.
Following that incident, Smith’s parole agent barred Smith from having
contact with R.B.
      The transition house program director testified she became concerned
that Smith was distressed over losing her relationship with R.B. Accordingly,
the director recommended that Smith undergo a psychological evaluation.
Smith refused to talk to the clinician.
      R.B. testified that on March 22, 2019, Smith returned to R.B.’s house
and they talked on the porch for about 30 minutes. Smith said she needed
to completely turn off her cellphone so “they can’t track her.” R.B.
photographed Smith through the screen door and sent the photos to Smith’s
parole agent.



1     The facts are taken from the contested parole revocation hearing.

2     Undesignated statutory references are to the Penal Code.
                                          2
      That day, Smith’s parole agent confiscated Smith’s cellphone and
reminded her not to contact R.B. Later that evening, the parole agent
proposed moving Smith to Los Angeles. Smith became very hostile, said she
would refuse to go, and claimed R.B. had lied about Smith contacting her.
Smith subsequently video-called R.B. using the cellphone of T.S., another
transition house client. R.B. could see that Smith was angry. Immediately
afterwards, R.B. received a text message from the same phone number. The
court admitted into evidence a screenshot of Smith’s text message, which
stated: “How dare you act like we were cool today, and when I leave but call
[sic] [my parole agent] and forward a picture. I can’t believe you. You acted
like we were cool and you did this. I’m locked down with nothing now. They
come take everything and I’m out of the county like you wanted. Blood in
and blood out on me. We’re dying together. I’m coming back to kill us both.”
R.B. interpreted that text message as “threatening” and being “mafia-type
stuff” that meant, “You bleed to get in, you die to get out.” R.B. became
concerned about her safety in light of Smith’s threat, and therefore left her
residence for the weekend and changed her telephone number.
      On March 25, 2019, Smith became angry and hostile about her transfer
to Los Angeles County. Smith’s parole agent asked a counselor to try to calm
Smith. Smith told the counselor she “wanted to go to Los Angeles to
purchase a gun so she could come back and kill [R.B.] and then kill herself.”
The counselor was required to, and did report that Smith had threatened to
commit murder-suicide. That evening, the counselor became concerned
Smith might harm herself because Smith gave away her personal belongings.
Smith’s parole agent also became concerned that she was having suicidal or
homicidal thoughts.




                                       3
      The court allowed Smith’s parole agent to testify over Smith’s
objections that T.S. told him she never contacted R.B.; rather, Smith had

contacted R.B. using T.S.’s cellphone.3 The parole agent added that he
believed T.S. because she had no animosity towards R.B.; additionally, T.S.
does not use the kind of language contained in the challenged text message.
      The court found by a preponderance of the evidence that Smith had
committed the alleged parole violations; therefore, it revoked her parole and
remanded her to the custody of the Department of Corrections and
Rehabilitation under section 3000.08, subdivision (h).
                                 DISCUSSION
      Smith contends the court abused its discretion by admitting into
evidence T.S.’s statements to Smith’s parole agent that T.S. did not contact
R.B. but instead loaned her cellphone to Smith, who used it to contact R.B.
Smith further argues the parole agent’s reference to T.S.’s statement was
hearsay and lacked foundation, and the court made no finding T.S. was
unavailable to testify, violating Smith’s constitutional confrontation right.
Finally, Smith contends her parole agent’s testimony was prejudicial because




3     On direct examination of Smith’s parole agent, this colloquy ensued:
      “[Prosecutor:] Were you able to determine whose cellphone was
      used for those communications?
      “[Parole agent:] Yes. The cellphone used was from another
      client, [T.S.] I've spoken to [her], and she had reiterated that when
      [Smith] had had her phone confiscated, unbeknownst to [T.S.], [Smith]
      simply said, "May I borrow your cellphone?" and [T.S.] obliged her.
      “[Defense counsel:] Objection. Hearsay. Foundation.
      “The Court: Overruled.
      “[Prosecutor:] Did you ask [T.S.], when speaking with her, if she,
      personally, ever made any phone call to [R.B.]?
      “[Parole agent:] I did, and [T.S.] stated she did not contact [R.B.]”
                                       4
insufficient other evidence showed that Smith had sent R.B. the challenged
text message.
                               I. Applicable Law
      The parties agree that under People v. Arreola (1994) 7 Cal. 4th 1144,
parole revocation proceedings are subject to relaxed evidentiary rules, and
that otherwise inadmissible hearsay having sufficient indicia of reliability
may be admissible. Although Arreola deals with probation revocation,
“[p]arole and probation revocation hearings are equivalent in terms of the
requirements of due process.” (People v. Rodriguez (1990) 51 Cal. 3d 437, 441,
citing among others, Gagnon v. Scarpelli (1973) 411 U.S. 778, 782.) The
Arreola court stated: “[I]n determining the admissibility of the evidence on a
case-by-case basis, the showing of good cause that has been made must be
considered together with other circumstances relevant to the issue, including
the purpose for which the evidence is offered (e.g., as substantive evidence of
an alleged probation violation, rather than, for example, simply a reference to
the defendant's character); the significance of the particular evidence to a
factual determination relevant to a finding of violation of probation; and
whether other admissible evidence, including, for example, any admissions
made by the probationer, corroborates the testimony, or whether, instead, the
testimony constitutes the sole evidence establishing a parole violation.” (Id.
at p. 1160.) A trial court's decision to admit or exclude evidence in a parole
revocation hearing will not be disturbed on appeal absent an abuse of
discretion. (People v. O'Connell (2003) 107 Cal. App. 4th 1062, 1066; see
generally Gagnon v. Scarpelli, supra, 411 U.S. at p. 786.)
Analysis
      We need not decide whether the trial court erred by admitting the
challenged hearsay evidence without first making a finding of good cause


                                       5
regarding T.S.’s unavailability to testify under the criteria set forth in
Evidence Code section 240. That is because any such error would be
harmless beyond a reasonable doubt (People v. Arreola, supra, 7 Cal.4th at p.
1161) as the trial court could reasonably conclude the challenged testimony
had a substantial degree of trustworthiness. “As long as hearsay testimony
bears a substantial degree of trust-worthiness it may legitimately be used at
a [parole] revocation proceeding.” (People v. Brown (1989) 215 Cal. App. 3d
452, 454.) Here, Smith’s parole agent’s testimony about Smith using T.S.’s
cellphone was substantially trustworthy because it comported with R.B.’s
testimony that she saw Smith in the video-call, and immediately afterwards
received the text message from that same telephone number.
      The language used in the text message also confirmed R.B.’s testimony
that when Smith had visited her, R.B. photographed Smith and sent the
photo to a parole agent. In fact, in this context, the text message only makes
sense if it came from Smith, as it refers to Smith’s confrontations with her
parole agent over her transfer to Los Angeles County. The text message also
tracked testimony that Smith had told her counselor about wanting to buy a
gun to kill herself and R.B.
      Finally, Smith’s parole violations were established by evidence
independent of the challenged evidence. Specifically, Smith violated her
parole by not following her probation agent’s instructions prohibiting her
from contacting R.B. Smith still visited R.B., and mentioned turning off her
phone to avoid being tracked.
      Smith does not refute the court’s finding that she committed that
parole violation. She instead speculates it would not have sufficed for the
court to revoke her probation: “If this was the only violation found to be true,
it is highly unlikely that the court would have revoked Smith’s parole. [The


                                        6
parole agent] testified that prior to the alleged threat in the text message, he
felt that Smith’s violation of the no[-]contact order was a non-violent incident
that could be handled on a community basis. When he made the decision to
move Smith to Los Angeles County, he emphasized to her that she would not
be charged with a parole violation.” However, we are required to draw
inferences in favor of the order. “We review a [parole] revocation decision
pursuant to the substantial evidence standard of review.” (People v. Urke
(2011) 197 Cal. App. 4th 766, 773.) Under that standard, “our review is
limited to the determination of whether, upon review of the entire record,
there is substantial evidence of solid value, contradicted or uncontradicted,
which will support the trial court’s decision. In that regard, we give great
deference to the trial court and resolve all inferences and intendments in
favor of the judgment. Similarly, all conflicting evidence will be resolved in
favor of the decision.” (People v. Kurey (2001) 88 Cal. App. 4th 840, 848-849,
fns. omitted.)
      As to the second parole violation finding, Smith also overlooks
evidence—apart from T.S.’s statements—that Smith had threatened to
commit a crime. As noted, R.B. testified that immediately after seeing Smith
in the video call, she received the threatening text message from the same
phone number. The trial court could reasonably infer that Smith had
threatened to commit murder-suicide in the text message. Further, the
counselor testified that Smith said she wanted to buy a gun to kill R.B. and
herself. Smith argues this particular threat was communicated to the
counselor but not made in R.B.’s presence; therefore, it does not qualify as a

criminal threat under section 422.4


4     Section 422, subdivision (a) applies to: "Any person who willfully
threatens to commit a crime which will result in death or great bodily injury
                                       7
      However, section 422 is not mentioned in the parole revocation petition,
and we decline to import that specific statutory reference into it. In People v.
Monette (1994) 25 Cal. App. 4th 1572, the court in the probation context
explained, “The role of the trial court at a probation revocation hearing is not
to determine whether the probationer is guilty or innocent of a crime but
whether he can be safely allowed to remain in society.” (Ibid.) This analysis
is equally applicable in the parole context, and the court here did not err in
determining Smith threatened to commit murder-suicide and therefore
cannot safely be allowed to remain in society. We conclude the court did not
err by finding Smith committed the alleged parole violations.




to another person, with the specific intent that the statement . . . is to be
taken as a threat, even if there is no intent of actually carrying it out, which,
on its face and under the circumstances in which it is made, is so
unequivocal, unconditional, immediate, and specific as to convey to the
person threatened, a gravity of purpose and an immediate prospect of
execution of the threat, and thereby causes that person reasonably to be in
sustained fear for his or her own safety." (See People v. Chandler (2014) 60
Cal. 4th 508, 511.)
                                        8
                              DISPOSITION
     The order is affirmed.


                                            O'ROURKE, J.
WE CONCUR:




BENKE, Acting P. J.




IRION, J.




                                   9